Nebraska Advance Sheets
602	288 NEBRASKA REPORTS



   Skyline Manor, Inc.,           a   Nebraska     nonprofit corporation,
      by and through the following member of the board
            of directors:      Emerson Link,        as director and
            on behalf of the corporation, appellant, v.
              Robert L. Rynard, Sr.,            et al., as members
                 of the board of directors of             Skyline
                           Manor, Inc.,        appellees.
                                   ___ N.W.2d ___

                        Filed July 18, 2014.    No. S-13-875.

 1.	 Standing: Jurisdiction. The defect of standing is a defect of subject matter
     jurisdiction.
 2.	 Motions to Dismiss: Jurisdiction: Rules of the Supreme Court: Appeal and
     Error. Aside from factual findings, which are reviewed for clear error, the grant-
     ing of a motion to dismiss for lack of subject matter jurisdiction under Neb. Ct.
     R. Pldg. § 6-1112(b)(1) is subject to de novo review.
 3.	 Corporations. A corporation’s articles of incorporation and bylaws, together
     with State corporation law, regulate the manner in which a company’s officials
     and directors must conduct the company’s business.
 4.	 ____. Unless waived, and until repealed, the bylaws of a corporation are the
     continuing rule for its government and affairs.

  Appeal from the District Court for Douglas County: J.
Michael Coffey, Judge. Reversed and remanded for further
proceedings.
  Keith I. Kosaki, Jeff C. Miller, and Duncan A. Young, of
Young & White Law Offices, for appellant.
  William F. Hargens and Ruth A. Horvatich, of McGrath,
North, Mullin & Kratz, P.C., L.L.O., for appellees.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
   Stephan, J.
   The district court for Douglas County determined that
Emerson Link lacked standing to bring this derivative action
on behalf of Skyline Manor, Inc. (Skyline), a Nebraska non-
profit corporation without members, and dismissed the action
for lack of subject matter jurisdiction. We reverse, and remand
for further proceedings.
                  Nebraska Advance Sheets
	                  SKYLINE MANOR v. RYNARD	603
	                      Cite as 288 Neb. 602

                              FACTS
   Skyline’s mission is to provide housing, retirement, and
nursing facilities for elderly persons in the Omaha, Nebraska,
metropolitan area. As part of its mission, Skyline owns and
operates the Skyline Retirement Community (SRC) in Omaha.
SRC offers independent living, assisted living, rehabilitation
services, and hospice care. Approximately 280 elderly persons
reside at SRC.
   Skyline’s articles of incorporation provide that its man-
agement is vested in a board of directors. The articles fur-
ther provide:
      The number of directors shall be as set forth in the
      Bylaws, consisting of not less than five directors. No
      less than one director shall be a resident of [SRC] and
      shall be democratically elected by the residents of [SRC]
      in accord­nce with the terms of the bylaws and appli-
                a
      cable law.
Skyline’s bylaws provide:
      Pursuant to Neb. Rev. Stat. §76-1313, one [resident]
      Director shall be elected annually by the residents of
      [SRC], pursuant to an election conducted by the resi-
      dents, according to rules adopted by the residents in
      open session. A [resident] Director elected by the resi-
      dents of [SRC] shall begin serving immediately after the
      annual election.
The bylaws further provide: “Each Resident Director shall
serve for a term of one year, and shall continue to serve until
a new Resident Director is elected by the residents of [SRC].”
According to the bylaws, a resident director may be elected to
more than one term and may be removed “only for cause and
only upon the affirmative vote of a majority of the residents of
[SRC] at a specially called election.”
   Link was elected as the resident director on December 19,
2011. Link participated in the annual meeting of the Skyline
board of directors on March 29, 2012, at which he was wel-
comed as the new resident director. He also attended and
participated in a board meeting on February 7, 2013. On that
date, he filed a derivative action on behalf of Skyline. The
complaint alleged that five of Skyline’s directors—Robert
    Nebraska Advance Sheets
604	288 NEBRASKA REPORTS



L. Rynard, Sr.; Rebecca J. Bartle; David L. Richey; Paige
A. Harvey; and Dana Wadman-Huth (collectively the direc-
tors)—had engaged in financial mismanagement and sought
an equitable accounting and injunctive relief. Link claimed
standing to bring the action based on his capacity as the resi-
dent director.1
   The directors entered a voluntary appearance and moved
to dismiss the complaint pursuant to Neb. Ct. R. Pldg.
§ 6-1112(b)(1). The directors claimed that the district court
lacked subject matter jurisdiction, because Link was not a duly
elected director of Skyline and, therefore, lacked standing to
bring the derivative action. Following a hearing at which the
court received documentary evidence offered by both sides,2
the district court dismissed the complaint with prejudice. It
reasoned that because at the time Link was elected as the
resident director, Skyline was not operating SRC as a retire-
ment community as that term is defined under Neb. Rev. Stat.
§§ 76-1301 to 76-1315 (Reissue 2009), Link’s election “pursu-
ant to Neb. Rev. Stat. [§] 76-1313 was null and void.” Link
filed a timely appeal, which we moved to our docket on our
own motion pursuant to our statutory authority to regulate the
caseloads of the appellate courts of this state.3
                  ASSIGNMENT OF ERROR
   Link assigns, restated and summarized, that the district
court erred in finding he lacked standing to bring the deriva-
tive action.
                   STANDARD OF REVIEW
   [1,2] The defect of standing is a defect of subject matter
jurisdiction.4 Aside from factual findings, which are reviewed
for clear error, the granting of a motion to dismiss for lack of

 1	
      See Neb. Rev. Stat. § 21-1949 (Reissue 2012).
 2	
      See In re Invol. Dissolution of Wiles Bros., 285 Neb. 920, 830 N.W.2d 474
      (2013) (noting receipt of evidence pertaining to § 6-1112(b)(1) motion is
      permitted).
 3	
      Neb. Rev. Stat. § 24-1106 (Reissue 2008).
 4	
      In re Invol. Dissolution of Wiles Bros., supra note 2; State ex rel. Reed v.
      State, 278 Neb. 564, 773 N.W.2d 349 (2009).
                        Nebraska Advance Sheets
	                        SKYLINE MANOR v. RYNARD	605
	                            Cite as 288 Neb. 602

subject matter jurisdiction under § 6-1112(b)(1) is subject to de
novo review.5

                            ANALYSIS
   Skyline is a Nebraska nonprofit corporation subject to the
provisions of the Nebraska Nonprofit Corporation Act (the
Act).6 A derivative suit may be brought on behalf of a Nebraska
nonprofit corporation by a member or director of the corpora-
tion.7 The sole question before us is whether Link was a direc-
tor of Skyline at the time he filed the derivative action.
   The parties generally agree that Skyline originally operated
SRC as a “retirement community” subject to the provisions of
§§ 76-1301 to 76-1315. Section 76-1313 specifically provides
that a corporation operating a retirement community must
allow purchasers of units to select a representative to sit on the
governing body of the corporation.
   The record indicates that in 2009, Skyline changed the
manner in which it operated SRC so that SRC was no longer
a retirement community subject to § 76-1313. In 2010, an
attorney representing Skyline advised the Nebraska Real Estate
Commission of his opinion that because of this change, Skyline
was not required to renew its license as a retirement commu-
nity, and the executive director of the commission agreed. But
following this structural change, Skyline did not amend the
provisions of its articles and bylaws with respect to the require-
ment of a resident director.
   The directors argue that because Skyline did not operate
a retirement community subject to § 76-1313 at the time of
Link’s 2011 election, his election was “null and void.”8 This
argument is based on the provision in the bylaws that the
resident director shall be elected annually “[p]ursuant to Neb.
Rev. Stat. §76-1313.” The directors contend that based solely
on this reference to § 76-1313, the articles of incorporation
and the bylaws “clearly base[d] the position of a Resident

 5	
      Id.
 6	
      See Neb. Rev. Stat. §§ 21-1901 to 21-19,777 (Reissue 2012).
 7	
      § 21-1949(a) and (b).
 8	
      Brief for appellees at 9.
    Nebraska Advance Sheets
606	288 NEBRASKA REPORTS



Director”9 on the applicability of § 76-1313, and that because
§ 76-1313 did not apply to SRC at the time of Link’s election,
he was “not a valid director of Skyline at the time of filing
this lawsuit.”10 The district court agreed with this argument.
We do not.
   The Act requires a nonprofit corporation to have a board
of directors11 made up of individuals12 and provides that
“[t]he articles or bylaws may prescribe other qualifications for
directors.”13 The Act defines bylaws to mean the code of rules
adopted “for the regulation or management of the affairs of
the corporation.”14 It provides that the articles of incorporation
may set forth provisions relating to the board of directors and
the management of corporate affairs which are “not incon­
sistent with law.”15 The Act also prescribes specific procedures
for amending the articles of incorporation and bylaws of a
nonprofit corporation.16
   [3,4] Although there is one reference to § 76-1313 in
Skyline’s bylaws, neither the articles of incorporation nor the
bylaws make election of the resident director dependent upon
the existence of a legal obligation under § 76-1313. A corpora-
tion’s articles of incorporation and bylaws, together with State
corporation law, regulate the manner in which a company’s
officials and directors must conduct the company’s business.17
Unless waived, and until repealed, the bylaws of a corpora-
tion are the continuing rule for its government and affairs.18
Here, neither the articles of incorporation nor the bylaws were

 9	
      Id. at 8.
10	
      Id. at 7.
11	
      § 21-1968.
12	
      § 21-1969.
13	
      Id.
14	
      § 21-1914(4).
15	
      § 21-1921(b)(3).
16	
      §§ 21-19,105 to 21-19,117.
17	
      18 C.J.S. Corporations § 164 (2007).
18	
      Id.
                         Nebraska Advance Sheets
	                  IN RE INTEREST OF JUSTINE J. & SYLISSA J.	607
	                             Cite as 288 Neb. 607

amended after Skyline ceased to operate SRC as a retirement
community subject to § 76-1313.
   The fact that § 76-1313 does not presently obligate Skyline
to provide for the election of a resident director by the resi-
dents of SRC does not change the fact that Skyline’s bylaws
and articles of incorporation continue to so provide. And no
provision of law prevents Skyline from so providing. Link was
duly elected as the resident director in 2011 and was serving
in that capacity at the time he filed the derivative action. Link
therefore has standing to bring the action.
                       CONCLUSION
   For the foregoing reasons, Link has standing to bring
this derivative action. We reverse, and remand for further
proceedings.
	R eversed and remanded for
	                              further proceedings.




              In   re I nterest of
                                 Justine J. and Sylissa J.,
                     children under 18 years of age.
                     State of Nebraska, appellant, v.
                           Shawna R., appellee.
                                    ___ N.W.2d ___

                         Filed July 18, 2014.    No. S-13-993.

 1.	 Juvenile Courts: Appeal and Error. An appellate court reviews juvenile cases
     de novo on the record and reaches its conclusions independently of the juvenile
     court’s findings.
 2.	 Rules of the Supreme Court: Appeal and Error. Where the brief of a party
     fails to comply with the mandate of Neb. Ct. R. App. P. § 2-109(D)(1)(e) (rev.
     2012), an appellate court may proceed as though the party failed to file a brief or,
     alternatively, may examine the proceedings for plain error.
 3.	 Appeal and Error. Plain error is error plainly evident from the record and of
     such a nature that to leave it uncorrected would result in damage to the integrity,
     reputation, or fairness of the judicial process.
 4.	 Parental Rights: Abandonment: Words and Phrases. For purposes of Neb.
     Rev. Stat. § 43-292(1) (Cum. Supp. 2012), “abandonment” is a parent’s intention-
     ally withholding from a child, without just cause or excuse, the parent’s presence,
     care, love, protection, maintenance, and the opportunity for the display of paren-
     tal affection for the child.